This was a motion for a new trial, on the ground of a mistake of the judge upon the point of law ; when, after argument, it was resolved, that whenever a witness was offered by either party, and an objection was made to hrs competence on the ground of interest, and a release was given him to make him competent, in every such case he is exactly upon the footing of every other witness sworn in a cause, and ought not to be confined to any particular point, but may be examined on every point necessary respecting the merits on either side, and that it had been so ruled in the case of Luyten and Hay good, in 1798.
Rule for setting aside the verdict, and for a new trial, made absolute.
All the Judges preserit.